Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 4,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00749-CV

  TONY C. OGANSOY AND KELLY S. OGANSOY, INDIVIDUALLY AND AS
    REPRESENTATIVES OF THE ESTATE OF JETT AYDIN OGANSOY,
                          Appellants

                                          V.

                        THE CITY OF HOUSTON, Appellee


                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-16177


                  MEMORANDUM                          OPINION

      This is an appeal from a judgment signed May 18, 2012. On November 20, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.